DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 19 May 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson (20100274282).
Olson teaches a suture (Figure 6), comprising:
a plurality of braided fibers (Details 440, 442, 444) extending along a length between a first end and a second end, the plurality of braided fibers defining a continuous material cross-section from the first end to the second end and the suture (round) having a first intermediate position located between the first and second ends, the suture defining a first cross-sectional shape between the first intermediate position and the second end, and a first altered cross-.
Claim(s) 2-4, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Specification (Background).
Applicant’s Specification teaches a suture (Paragraphs 2, 3), comprising:
a plurality of braided fibers extending along a length between a first end and a second end (a plurality of fibers are braided), the plurality of braided fibers defining a continuous material cross-section from the first end to the second end (“flat” suture) and the suture having a first intermediate position located between the first and second ends, the suture defining a first cross-sectional shape between the first intermediate position and the second end, and a first altered cross-sectional shape different from the first cross-sectional shape between the first end and the first intermediate position (tie the flat suture in a knot; the knot would be the first altered cross-sectional shape; the first intermediate position would be located just to the side of the knot, so the altered shape would be between the first intermediate position and the first end).
In regards to Claim 3, Applicant’s Specification teaches the continuous material cross-section is a flat shape extending along the length of the suture between the first end and the second end (“flat” suture).
In regards to Claim 4, Applicant’s Specification teaches the first cross-sectional shape of the suture is flat and the first altered cross-sectional shape of the suture is rounded (“flat” suture and knot). 

a plurality of braided fibers extending along a length between a first end and a second end (a plurality of fibers are braided), the plurality of braided fibers defining a material cross-section having a flat shape along the length between the first end and the second end, the suture having an intermediate position located between the first and second ends, the suture defining a first cross-sectional shape between the first intermediate position and the second end, and an altered cross-sectional shape different from the first cross-sectional shape between the first end and the intermediate position (tie the flat suture in a knot; the knot would be the altered cross-sectional shape; the first intermediate position would be located just to the side of the knot, so the altered shape would be between the first intermediate position and the first end).
In regards to Claim 16, Applicant’s Specification teaches the first cross-sectional shape is flat and the altered cross-sectional shape is rounded (“flat” suture and knot).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson in view of Kim (20130345745).
While Olson essentially teaches the invention as detailed above, it fails to specifically teach the suture further includes a second intermediate position located between the first intermediate position and the second end, the suture defining a second altered cross-sectional shape different from the first cross-sectional shape between the second intermediate position and .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Specification in view of Kim (20130345745).
While Applicant’s Specification essentially teaches the invention as detailed above, it fails to specifically teach the suture further includes a second intermediate position located between the first intermediate position and the second end, the suture defining a second altered cross-sectional shape different from the first cross-sectional shape between the second intermediate position and the second end.  A second, spaced apart knot, however, would satisfy these claim limitations.  Kim teaches that it is well known when using a suture to tie at least a second knot (Figure 9, Details 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have tied more than one knot in the suture of Applicant’s Specification, so as to utilize the suture in the most appropriate manner necessary.  It is well known in the medical arts that sutures are knotted, often multiple times.  The ordinarily skilled artisan would have known this and understood to tie at least two knots in the suture of Applicant’s Specification without undue experimentation.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 5, 6, 8-14, 17, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, Maiorino et al (20120267035) Figures 1A, 1B, 1C teaches a suture which appears to have a material cross-section and differing cross sections in different areas.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732